DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 9/1/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   CLAIM INTERPRETATION
	Claims 15-20 recite the limitation of “A computer program product for migrating data in a storage array that includes a plurality of storage devices, the computer program product disposed on a computer readable storage medium".  The Applicant’s specification states (paragraph 249) in part “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.  Thus, the Examiner has construed that the computer readable storage medium, as claimed, does NOT include being a transitory medium consistent with the applicant’s specification as noted above, and therefore patent eligible under 35 USC 101.  

   3.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER
Double Patenting  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent # 11,112,990.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claim 1 of the US Patent, as an example, anticipates all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the US Patent’s claim 1 and as such is unpatentable for obvious-type double patenting.  Claims 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.  The dependent claims are rejected under a similar rationale with respect to claims 2-17.   








   4.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 20140208155 A1) in view of Natanzon (US 10423506).  

With respect to claim 1, the Pan reference teaches a method comprising: 
detecting an occurrence of a storage device evacuation event associated with a source storage device within a write group, wherein the write group includes a subset of all storage devices in a storage system and a first dataset is striped across the storage devices in the subset; (paragraph 13, where the data recovery engine 108 can detect a failure to access data in a portion 116 of a disk drive 110. The data recovery engine 108 can mark the portion 116 as failed) 
responsive to detecting the occurrence of the storage device evacuation event, identifying a target storage device for receiving data stored on the source storage device; (paragraph 13, where during the second stage, the data recovery engine 108 copies data from functioning portions 116 of the disk drive 110 to the spare drive 112. In some embodiments, the second stage of the rebuilding process can be performed when the RAID controller 102 is otherwise idle) and 
migrating the data stored on the source storage device to the target storage device, wherein the target storage device is included in the write group. (paragraph 13, where during the second stage, the data recovery engine 108 copies data from functioning portions 116 of the disk drive 110 to the spare drive 112. In some embodiments, the second stage of the rebuilding process can be performed when the RAID controller 102 is otherwise idle)
However, the Pan reference does not explicitly teach wherein the storage system includes at least a second write group that includes a different subset of all storage devices in the storage system.  
	The Natanzon reference teaches it is conventional to have wherein the storage system includes at least a second write group that includes a different subset of all storage devices in the storage system.  (column 7, lines 33-59, where a storage architecture may combine multiple LUNs [i.e. multiple write groups within the storage system] from multiple protection domains to provide data storage using a RAID implementation, such as a Raid 6 (6+2) implementation. In most embodiments, in event of a data storage device failure within a protection domain, most of the data may still be available within the protection domain. In various embodiments, if a data storage device fails, there may be reserved data storage space available within the protection domain spread among every other data storage device which may be enabled to hold the data of the failed data storage device)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Pan reference to have wherein wherein the storage system includes at least a second write group that includes a different subset of all storage devices in the storage system, as taught by the Natanzon reference.
The suggestion/motivation for doing so would have been to allow rebuilding the failed data storage device by combining multiple LUNs from multiple protection domains. (Natanzon, column 7, lines 33-59)
Therefore it would have been obvious to combine the Pan and Natanzon references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Pan and Natanzon references teaches the method of claim 1 wherein the target storage device is one of the subset of storage devices within the write group. (Pan, paragraph 13, where during the second stage, the data recovery engine 108 copies data from functioning portions 116 of the disk drive 110 to the spare drive 112. In some embodiments, the second stage of the rebuilding process can be performed when the RAID controller 102 is otherwise idle)

With respect to claim 3, the combination of the Pan and Natanzon references teaches the method of claim 1 wherein migrating, by the storage system, the data stored on the source storage device to the target storage device comprises allocating additional segments within the write group. (Pan, paragraph 13, where during the second stage, the data recovery engine 108 copies data from functioning portions 116 of the disk drive 110 to the spare drive 112. In some embodiments, the second stage of the rebuilding process can be performed when the RAID controller 102 is otherwise idle)

With respect to claim 4, the combination of the Pan and Natanzon references teaches the method of claim 1 wherein the source storage device is evacuated without evacuating remaining storage devices in the subset of storage devices within the write group. (Pan, paragraph 13, where during the second stage, the data recovery engine 108 copies data from functioning portions 116 of the disk drive 110 to the spare drive 112 [i.e. data from failing disk drive 110 is copied to the spare drive 112 but not others])

With respect to claim 5, the combination of the Pan and Natanzon references teaches the method of claim 1, further comprising: determining that the write group is a first write group within a set of storage devices comprising the first write group and a second write group; combining the first write group and the second write group into a third write group spanning the set of storage devices; and rebuilding segments of the third write group to accommodate a number of storage devices in the set of storage devices. (Natanzon, column 7, lines 33-59, where a storage architecture may combine multiple LUNs [i.e. multiple write groups within the storage system] from multiple protection domains to provide data storage using a RAID implementation, such as a Raid 6 (6+2) implementation. In most embodiments, in event of a data storage device failure within a protection domain, most of the data may still be available within the protection domain. In various embodiments, if a data storage device fails, there may be reserved data storage space available within the protection domain spread among every other data storage device which may be enabled to hold the data of the failed data storage device; and where the target rebuilt is distributed among the data storage devices of the protection domain of the failed data storage device)

With respect to claim 7, the combination of the Pan and Natanzon references teaches the method of claim 1 wherein the storage system comprises a plurality of sets of storage devices, and wherein the method further comprises concurrently evacuating at least two of the plurality of sets of storage devices. (Pan, paragraph 13, where during the second stage, the data recovery engine 108 copies data from functioning portions 116 of the disk drive 110 to the spare drive 112 [i.e. data from failing disk drive 110 is copied to the spare drive 112 but not others]; and paragraph 10, where the size of the spare drive 112 can be substantially larger. In some embodiments, the size of the spare drive 112 can be as large enough to store data from an entire disk drive 110, or multiple disk drives 110 [i.e. multiple disks could fail and still allow rebuilding of data])

Claims 8-12 and 14 are the apparatus implementation of the method claims 1-5 and 7, and rejected under the same rationale as shown above. The Examiner notes the Pan reference discusses ‘a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps …’ noted above as shown in paragraph 22 and fig. 3 of Pan.   

Claims 15-20 are the computer program product implementation of the method claims 1-5 and 7, and rejected under the same rationale as shown above. 

   5.  ALLOWABLE SUBJECT MATTER
Claims 6 and 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims; and if the double patenting rejection(s), set forth in this Office action, were overcome.   

   6.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Kuzmin (US 20140215129), which teaches host-controller cooperation in managing NAND flash memory. The controller maintains information for each erase unit which tracks memory usage. This information assists the host in making decisions about specific operations, for example, initiating garbage collection, space reclamation, wear leveling or other operations. For example, metadata can be provided to the host identifying whether each page of an erase unit has been released, and the host can specifically then command each of consolidation and erase using direct addressing. By redefining host-controller responsibilities in this manner, much of the overhead association with FTL functions can be substantially removed from the memory controller, with the host directly specifying physical addresses. This reduces performance unpredictability and overhead, thereby facilitating integration of solid state drives (SSDs) with other forms of storage. The disclosed techniques are especially useful for direct-attached and/or network-attached storage.

   7.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 6 and 13 would be allowable as noted above.  
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20  have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137